UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6986



MICHAEL RAY ANDERSON, a/k/a Michael Anderson,

                                           Petitioner - Appellant,

          versus


MICHAEL    PETTIFORD,     Warden,     Federal
Correctional Institution, Bennettsville,

                                              Respondent - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Cameron McGowan Currie, District
Judge. (8:07-cv-00943-CMC)


Submitted: August 30, 2007             Decided:     September 11, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Ray Anderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael Ray Anderson, a federal prisoner, appeals the

district      court’s   order   accepting      the   recommendation    of    the

magistrate judge and dismissing without prejudice his 28 U.S.C.

§ 2241 (2000) petition.         We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.       Anderson v. Pettiford, No. 8:07-cv-00943-CMC

(D.S.C. May 31, 2007).        We dispense with oral argument because the

facts   and    legal    contentions   are     adequately   presented    in   the

materials     before    the   court   and     argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                      - 2 -